TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 3, 2018



                                       NO. 03-17-00846-CV


                       Richard W. Jackson and Lisa C. Jackson, Appellants

                                                  v.

                            Janice Cox and Helen Ramsey, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, FIELD, AND SHANNON
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the order dissolving the temporary injunction signed by the trial court on

December 18, 2017. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

dissolving the temporary injunction. This Court’s order staying the trial court’s order and the

trial proceedings is lifted. Appellants shall pay all costs relating to this appeal, both in this Court

and the court below.